DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of Claims 8-10, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 are objected to because of the following informalities.
In Claim 1, line 16, the term “re-identified” should be changed to “re-identification” for better form and grammar.  
In Claim 7, line 4, the phrase “capable to” should be “capable of” to correct form and grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For example, a base unit is mentioned beginning in Claim 8, line 2.  However, “a first processing unit which comprises a first in-processing unit conveyance constituent part”, for example, is not mentioned other than its broad recitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamura et al (US 2014/0238815 A1).

a paper sheet processing device (1), as illustrated in figure 2, comprising: a receiving part, i.e., inlet (11), as illustrated in figure 2 and as mentioned at paragraph 72, which opens to an exterior of the device, in which paper sheets from the exterior of the device are set, and which dispenses the set paper sheets in a stacked state, one by one; a conveyance unit, i.e, transport unit (16), as illustrated in figure 1 and as mentioned at paragraphs 16 and 75, for example, which conveys the paper sheets, i.e., “banknotes” as mentioned at paragraph 75, for example, dispensed from the receiving part (11); an identification unit, i.e., authentication unit (12, 22a-22d), as illustrated in figures 2 and 3 and as mentioned at paragraphs 71 and 85, which identifies whether the paper sheets that are being conveyed by the conveyance unit (16) are a to-be-counted paper sheet, interpreted as an authentic/genuine/normal banknote, or a reject paper sheet, as mentioned at paragraphs 71, 72 and 92, for example, noting that authentication unit (12, 22) senses whether a banknote is a normal, authentic and genuine banknote versus a counterfeit or unfit rejected banknote; a post-count accumulating part (18, 18a-18e), as mentioned at paragraphs 79 and 92 and as illustrated at figure 2, which accumulates a paper sheet identified as the to-be-counted paper sheet the counted paper sheet; and a plurality of reject accumulating parts (13, 14), as mentioned at paragraph 123 and as illustrated at figure 2, which accumulate, in a state sorted by reason for rejection, i.e via reject reason identifying unit (22c), as mentioned at paragraph 123 and as illustrated at figure 3, a paper sheet identified as the reject paper sheet and a reject provisional accumulating part (14), as illustrated at figure 2 and 5b and as mentioned at paragraphs 123-125, and a reject final accumulating part (13), as illustrated in figure 2; and a control unit (22), as illustrated in figure 3, which accumulates, in the reject provisional accumulating part (14), a paper sheet that has a possibility of being accumulated in the post-count accumulating part (18a-18e) by re-identified (re-identification) by the identification unit (12, 22a-22d), the control unit (22) accumulating, in the reject final accumulating part (13), a paper sheet that has no possibility of being accumulated in the post-count accumulating part even if re-identified by the identification unit (12, 22a-22d), as mentioned at paragraphs 123-125, and noting figure 4b, which states “after collecting banknotes from deposit reject unit, reinsert them”, which implies the rejected banknotes are re-transported past the identification unit (12, 22a-22d) for re-identification.

Regarding Claim 2, Iwamura discloses, wherein the control unit (22) accumulates, in the reject provisional accumulating part (14), a paper sheet that is being conveyed by the conveyance unit (16) and has been identified as having a conveyance abnormality, as illustrated in figure 5B, which mentions a “skewed” or “chained” banknote, and as mentioned at paragraph 117, which mentions “banknotes rejected due to a transport error” of which a skew or chained banknote is such an error.

Regarding Claim 3, Iwamura discloses, wherein the control unit (22) accumulates, in the reject provisional accumulating part (14), a paper sheet that has a possibility of being identified as the to-be-counted paper sheet by re-identification by the identification unit (12, 22a-22d), and the control unit (22) accumulates, in the reject final accumulating part (13), a paper sheet that has no possibility of being identified as the to-be-counted paper sheet by re-identification by the identification unit (12, 22a-22d), as mentioned at paragraph 125, which states as follows.
[0125] As explained with reference to FIGS. 4A to 4C and FIGS. 5A and 5B, the dispensing processing unit 22d dispenses first rejected banknotes whose reject reason corresponds to a predetermined reject reason (e.g., rejected proper banknotes) to one outlet, and second rejected banknotes whose reject reason does not correspond to the predetermined reject reason (e.g., rejected improper banknotes) to another outlet. Accordingly, the rejected proper banknotes, which are likely to be accepted for deposit when reinserting, and the rejected improper banknotes, which would not be accepted for deposit no matter how many times they are inserted, are dispensed to different outlets. Therefore the task of re-depositing the rejected proper banknotes can be performed efficiently. 
Emphasis provided.
Regarding Claim 4, Iwamura discloses wherein, in a case where a paper sheet exists in the reject provisional accumulating part (14), the control unit (22) executes a notification that urges the paper sheet accumulated in the reject provisional accumulating part (14) to be set in the receiving part (11), as mentioned at paragraph 65, for example.

Regarding Claim 5, Iwamura discloses wherein the reject provisional accumulating part (14) is configured to dispense paper sheets accumulated therein one by one, as mentioned at paragraphs 72, 76 and 106, and the conveyance unit (16) comprises a return conveyance unit, noting that conveyance/transport unit (16) is a circuit that transports in two different directions, which conveys, to the identification unit (12, 22a-22d), the paper sheets dispensed from the reject provisional accumulating part (14), as mentioned at paragraphs 65 and 123-125.

Regarding Claim 6, Iwamura discloses, wherein the control unit (22) causes the return conveyance unit (16) to convey the paper sheets accumulated in the reject provisional accumulating part (14) to the identification unit (12, 22a-22d) until there are no longer any paper sheets accumulated in the reject provisional accumulating part (14), as mentioned at paragraphs 65 and 123-125, noting that Iwamura’s transport unit (16) is designed to operate to transport all banknotes stored in the reject provisional accumulating part in a singulated state until they are all transported to their target destination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2014/0238815 A1) in view of Tosaka et al (US 2016/0240031 A1).

Regarding Claim 7, Iwamura teaches the system as described above.
Regarding Claim 7, Iwamura does not expressly teach wherein the receiving part and the identification unit are aligned in a lateral direction,
the receiving part is configured to be capable to being pulled out from a device main body in the lateral direction to an opposite side of the identification unit, and
the identification unit and the conveyance unit are opened in a state in which the receiving part is pulled out in the lateral direction from the device main body.

wherein the receiving part, i.e., deposit port (12), as illustrated in figure 3, and the identification unit, i.e., banknote recognition part (20), are aligned in a lateral direction, i.e. right to left in the x2-x1 directions,
the receiving part (12) is configured to be capable to (of) being pulled out from a device main body (50, 57), as illustrated in figure 3, in the lateral direction (x2) to an opposite side of the identification unit (20), noting that the identification unit (20) is in the middle of the upper unit (53) with respect to the receiving part (12), which is located on the far end in a leftward lateral direction (x2) from the identification unit (20), and
the identification unit (20) and the conveyance unit (24) are opened in a state in which the receiving part (12), along with the upper unit (53), is pulled out in the lateral direction (x2) from the device main body (50, 57).

Regarding Claim 7, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the receiving part and the identification unit are aligned in a lateral direction,
the receiving part is configured to be capable to being pulled out from a device main body in the lateral direction to an opposite side of the identification unit, and
the identification unit and the conveyance unit are opened in a state in which the receiving part is pulled out in the lateral direction from the device main body, 
.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2014/0238815 A1) in view of Mori (US 2010/0217432 A1).

Regarding Claims 8-10, Iwamura teaches the system as described above.

Regarding Claim 8, Iwamura does not expressly teach further comprising:
a base unit which comprises an in-base unit conveyance constituent unit, the receiving part, the identification unit, and the reject accumulating part, the in-base unit conveyance constituent unit constituting the conveyance unit;
a first processing unit which comprises a first in-processing unit conveyance constituent unit and the post-count accumulating part, the first in-processing unit conveyance constituent unit constituting the conveyance unit; and
a second processing unit which comprises a second in-processing unit conveyance constituent unit which constitutes the conveyance unit,
wherein the first processing unit is adjacent to the second processing unit, and placed between the base unit and the second processing unit,
the first in-processing unit conveyance constituent unit comprises:
a coupling conveyance constituent unit which connects the in-base unit conveyance constituent unit and the second in-processing unit conveyance constituent unit; and
a branching conveyance constituent unit which branches from the coupling conveyance constituent unit and is connected to the post-count accumulating part, and the coupling conveyance constituent unit and the branching conveyance constituent unit are independently driven. 

Regarding Claim 8, Iwamura does not expressly teach, but Mori teaches further comprising:
a base unit, i.e., first module (M1), as illustrated in figure 1, which comprises an in-base unit conveyance constituent unit, i.e., conveyance route (3), the receiving part, i.e., supply part (1), the identification unit, i.e., discrimination device (6), as illustrated in figure 1 and as mentioned at paragraphs 25, 28 and 38-41, for example, and the reject accumulating part, i.e., rejectable sheet stacking device (16) as mentioned at paragraph 32, the in-base unit conveyance constituent unit (3) constituting the conveyance unit;
a first processing unit (M2), as illustrated in figure 1 and as mentioned at paragraph 33, which comprises a first in-processing unit conveyance constituent unit, i.e, the conveyor between sensors (PC21) and (PC25), and the post-count accumulating part, i.e, stacking/banding devices (21, 22), the first in-processing unit conveyance constituent unit constituting the conveyance unit; and
a second processing unit (M3), as illustrated in figure 1 and as mentioned at paragraphs 39 and 40, which comprises a second in-processing unit conveyance constituent unit, i.e, the conveyor between sensors (PC31) and (PC36),  which constitutes the conveyance unit, 
wherein the first processing unit (M2) is adjacent to the second processing unit (M3), and placed between the base unit (M1) and the second processing unit (M3),
the first in-processing unit conveyance constituent unit (PC21-PC25) comprises:
a coupling conveyance constituent unit, i.e, the conveyor between sensors (PC14) and (PC21), which connects the in-base unit conveyance constituent unit (3), via conveyor route (5), and the second in-processing unit conveyance constituent unit (PC31-PC36); and
a branching conveyance constituent unit, i.e, the conveyor between sensors (PC21) and (PC22) which branches from the coupling conveyance constituent unit (PC21-PC25) and is connected to the post-count accumulating part (21, 22), and the coupling conveyance constituent unit (PC14-PC21) and the branching conveyance constituent unit (PC21-PC22) are independently driven via conveying motor (23), as illustrated in figure 2. 

Regarding Claim 8, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a base unit which comprises an in-base unit conveyance constituent unit, the receiving part, the identification unit, and the reject accumulating part, the in-base unit conveyance constituent unit constituting the conveyance unit;
a first processing unit which comprises a first in-processing unit conveyance constituent unit and the post-count accumulating part, the first in-processing unit conveyance constituent unit constituting the conveyance unit; and
a second processing unit which comprises a second in-processing unit conveyance constituent unit which constitutes the conveyance unit,
wherein the first processing unit is adjacent to the second processing unit, and placed between the base unit and the second processing unit,
the first in-processing unit conveyance constituent unit comprises:
a coupling conveyance constituent unit which connects the in-base unit conveyance constituent unit and the second in-processing unit conveyance constituent unit; and
a branching conveyance constituent unit which branches from the coupling conveyance constituent unit and is connected to the post-count accumulating part, and the coupling conveyance constituent unit and the branching conveyance constituent unit are independently driven, 
as taught by Mori, in Iwamura’s paper sheet processing device, for the purpose of adding banknote processing capacity through easily expanded and attachable modules.

wherein the first processing unit is adjacent to the base unit.

Regarding Claim 9, Iwamura does not expressly teach, but Mori teaches wherein the first processing unit (M2) is adjacent to the base unit (M1), as illustrated in figures 1 and 2.

Regarding Claim 10, note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 10, Iwamura does not expressly teach,further comprising: a third processing unit which is adjacent to the base unit and comprises a third in-processing unit conveyance constituent unit which constitutes the conveyance unit, wherein the first processing unit is placed between the second processing unit and the third processing unit, and the coupling conveyance constituent unit connects the in-base unit conveyance constituent unit and the second in-processing unit conveyance constituent unit via the third in-processing unit conveyance constituent unit.

Regarding Claim 10, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided further comprising: a third processing unit which is adjacent to the base unit and comprises a third in-processing unit conveyance constituent unit which constitutes the conveyance unit, wherein the first processing unit is placed between the second processing unit and the third processing unit, and the coupling conveyance constituent unit connects the in-base unit conveyance constituent unit and the second in-processing unit conveyance constituent unit via the third in-processing unit conveyance constituent unit, as taught by Mori, in Iwamura’s paper sheet handling device, since Mori already teaches a first processing unit (M2) an da second processing unit (M3), and a third processing device would be a duplicate to units (M2) and (M3) with substantially the same structure having substantially the same function as these units.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Mennie is cited as disclosing, as recited in Claim 1, a paper sheet processing device, as illustrated in figures 1-12H, comprising: a receiving part, i.e., input receptacle (110), as illustrated in figure 2a, which opens to an exterior of the device, in which paper sheets from the exterior of the device are set, and which dispenses the set paper sheets in a stacked state, one by one; a conveyance unit, i.e, transport mechanism (120), as illustrated in figures 1 and 2a, for example, which conveys the paper sheets, i.e., “bills” as mentioned at paragraph 95, for example, dispensed from the receiving part (100); an identification unit, i.e., authentication which identifies whether the paper sheets that are being conveyed by the conveyance unit (120) are a to-be-counted paper sheet, interpreted as an authentic/genuine/normal banknote, or a reject paper sheet, as mentioned at paragraph 125, for example, noting that authentication unit (145) senses whether a banknote is a normal, authentic and genuine banknote versus a rejected banknote; a post-count accumulating part (190a-190g), as mentioned at paragraph 186 and as illustrated at figure 1, which accumulates a paper sheet identified as the to-be-counted paper sheet the counted paper sheet; and a plurality of reject accumulating parts (190h), as mentioned at paragraph 187 and as illustrated at figure 1, which accumulate, in a state sorted by reason for rejection, a paper sheet identified as the reject paper sheet and a reject provisional accumulating part and a reject final accumulating part; and a control unit which accumulates, in the reject provisional accumulating part, a paper sheet that has a possibility of being accumulated in the post-count accumulating part by re-identified by the identification unit, the control unit accumulating, in the reject final accumulating part, a paper sheet that has no possibility of being accumulated in the post-count accumulating part even if re-identified by the identification unit.

Fitzgerald ‘906, Mori ‘424, Miyashita ‘630, Okamoto ‘397, Sato ‘375 and Kayani ‘418 are all cited as teaching modular paper sheet processing devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


September 30, 2021